Citation Nr: 0328227	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  98-01 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Enitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

REMAND

In March 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the appellant's treatment records from 
the San Juan and Ponce VAMCs dated from December 
1996 to the present, including but not limited to 
all notes, discharge summaries, consults, 
medications, lab findings, imaging (X-Ray, MRI, CT 
scan), procedures, and problem list/confirmed 
diagnoses.  If the search for the above records has 
negative results, the claims file must be properly 
documented with information obtained from the VA 
facilities specifically indicating that these 
records could not be obtained.

2.  Only after the development described above has 
been completed, the veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the nature, 
severity, and etiology of the claimed bronchial 
asthma.  If no such disorder is currently found, 
the examiner should so indicate.  The Development 
Unit should send the claims folder to the examiner 
for review.  The claims folder must be thoroughly 
reviewed by the examiner in connection with the 
examination.  The examiner should indicate in the 
examination report that the claims file was 
reviewed.  All necessary tests and studies, 
including pulmonary function studies, should be 
conducted in order to render the veteran's 
diagnosis.  The examiner should review all of the 
veteran's medical records and history, including 
but not limited to his service medical records, the 
February to March 1991 hospitalization records, the 
September and December 1991 medical notations from 
the San Juan and Ponce VAMCs, and the June 2000 
statement from Dr. Coimbre-Cartagena.  Following an 
examination of the veteran and a review of his 
medical records and history, the VA specialist 
should render an opinion as to whether it is at 
least as likely as not the claimed bronchial asthma 
was first manifested or incurred during the 
veteran's active service, is related to the 
veteran's 1991 in-service treatment/symptomatology, 
or is otherwise related to his active service.  
Additionally, the VA specialist should render an 
opinion as to whether it is at least as likely as 
not that the claimed bronchial asthma is related to 
any post-service event(s) or diseases.  If the 
etiology or status of the veteran's disorder is 
attributed to multiple factors/events, the examiner 
should specify which symptoms/diagnoses are related 
to which factors/events.  It is requested that the 
VA specialist reconcile any contradictory evidence 
regarding the etiology of the veteran's disorder.  
All pertinent clinical findings and the complete 
rationale for all opinions expressed should be set 
forth in a written report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





